THOMAS, Justice,
specially concurring with whom URBIGKIT, Justice, joins.
I certainly agree with the result reached by the majority opinion in this case. That result, however, I understand to hinge upon a procedural defect. I am concerned about a substantive failure in this case.
As the majority opinion notes, the trial judge ultimately recognized that the grant of immunity was not sufficiently broad to justify criminal contempt sanctions upon the invocation of Haselhuhn’s privilege not to be a witness against himself. At the final hearing in this case, the court made it a point to note that the sanction for criminal contempt was imposed because of Ha-selhuhn’s failure to take the oath. I understand the record then to reflect and support the proposition that the district court would not have required Haselhuhn to testify upon the invocation of his privilege. Under the circumstances, I would hold that punishment for contempt of court cannot attach to either a refusal to testify or a refusal to be sworn once the court is advised of the claim of privilege and the validity of the claimed privilege is recognized.
Premising the court’s decision upon a failure of a procedural nature simply entices our trial courts into a course of action that is not justified. The conclusion to be drawn from the majority opinion is that had the trial court informed Haselhuhn that the law required him to take the oath, that he then could claim his privilege against self-incrimination once the oath had been administered and that he would be punished for contempt for failure to take the oath, the criminal contempt sanction would be justified. In my judgment, that result would be simply an elevation of form over substance.
The trial court first initiated a civil sanction to compel testimony. When that was unsuccessful, the contempt became criminal. In United States v. Powers, 629 F.2d 619 (9th Cir.1980), cited in the majority opinion, the point is made that the same conduct can be the subject of a civil contempt proceeding and a criminal contempt proceeding. Certainly, there can be no question that the contempt proceeding which is the object of this appeal is a criminal contempt. Section 6-5-306, W.S. 1977, specifically makes the refusal to be sworn a misdemeanor. Whle specific provision is made to preserve summary proceedings for contempt as an alternative remedy, those proceedings must be justified under the rules governing criminal contempt.
The substantive aspects of criminal contempt were addressed by this court in Horn v. District Court, Ninth Judicial District, Wyo., 647 P.2d 1368 (1982). We there recognized that an element of intent is implied with respect to criminal contempt and that it must be proved before the contempt sanction can be upheld. An examination of State v. Browder, Alaska, 486 P.2d 925 (1971), cited in Horn v. District Court, Ninth Judicial District, supra, leads to the conclusion that the element of intent is really willful conduct, that is an act which is committed voluntarily and intentionally or alternatively phrased, “with the intent to disobey or disregard the law.” State v. Browder, supra, 486 P.2d at 943. The same sense is drawn from Hawk v. Cardoza, 575 F.2d 732 (9th Cir.1978), and Murray v. Murray, 60 Hawaii 160, 587 P.2d 1220 (1978).
In this case, I would hold that the requisite intent to disobey or disregard the law cannot be present, as a matter of law, in an instance in which the contemner is asserting a privilege against self-incrimination which is accepted as a valid claim. I would not distinguish between his failure to testify and his refusal to take the oath because either of those acts serves to protect his claimed privilege. Stated another way, if the intention ,of the contemner was to protect his privilege against self-incrimination, then his conduct could not, as a matter of law, be committed with the intent to disobey or disregard the law.
The process then would involve first a determination as to the validity of the claim of privilege from self-incrimination. If the trial court should determine the claim is invalid, then it should advise the individual of that fact. The trial court then should explain that civil contempt could be found *392and the potential disposition thereof, and further that criminal contempt could be found and its potential consequences. After the requisite advice had been furnished, the court then could proceed with either civil contempt, criminal contempt or both. Conversely, if the initial determination is that the claim of privilege is a valid claim, the matter would be closed. There would be no basis for a determination of criminal contempt because the element of intent would be overridden, as a matter of law, by the assertion of the witness’ claim against self-incrimination.